Case 1:19-cv-20934-JEM Document 16 Entered on FLSD Docket 05/09/2019 Page 1 of 1



                         UNITED STATES DISYRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLOW DA
                                      M IA M ID IV ISION
                  Case N um ber: 19-20934-C 1V -M A R TIN EZ-O TA ZO -M Y ES

   ERN ESTO M V EM ,
         Plaintiff,

  VS.

   DO VE W V ESTM EN T CO RPOR ATION and
   SH AFM TZ AN D A SSO CIA TES,P.A .,
         D efendants.
                                        /

                                   O R D ER T O SH O W CAU SE

         Thiscausecam eupon asua spontereview oftherecord.Therecordreflectsthaton M arch

   13,2019,thisCourtorderedthepartiestosubmittheirCertificateoflnterestedParties(ECF No.
                                                                                        f''

  6!64(theC$Order'').Todate,PlaintiffhasfailedtosubmithisCertificateofInterestedPartiesand
  the deadlineto submitsuch afilinghaspassed.Accordingly,itis
         O R DER ED AN D AD JU D GE D that
         On or before M av 13.2019,Plaintiffs shall show cause by filing their Certificate of
  lnterested Parties.lfPlaintiff fails to file their C ertificate of Interested Parties by the above

  deadline,thiscaseshallimmediately bedismissedwithoutprejudice.
        D ON E A N D ORD ERED in Cham bersatM iam i,'Fl
                                                      orida,this 5        dayofMay,2019.

                                                                       f                      ,
                                                      JO SE    M A RTIN EZ
                                                      UN IT     STATES D ISTRICT JU D G E
  Copies provided to:
  M agistrate Judge Otazo-Reyes
  A11CounselofRecord         .
